Rodenbeck, J.
The item in the disbursements, taxed, obj ected to, is one for thirty dollars for a map, not introduced in evidence, but attached to the brief of the defendant Marsh. Its allowance is urged as one of the “ reasonable and necessary expenses ” of the trial. (Civ. Prac. Act, § 1518, subd. 10.) These reasonable and necessary expenses, however, are to be taxable only “ according to the course and practice of the court or by express provision of law.” There is no authority for taxing the item objected to, either in the course and practice of the court or by express provision of law. The rule with reference to briefs on appeal provides that they “ shall be printed ” in “ roman type.” (Rule 235.) There is no provision for the insertion of any map, sketch or photograph. If the item in question could be allowed, there would be no limit to the expense that could be incurred for sketches, maps or photographs which were not even introduced upon the trial. (Sinne v. Mayor, etc., 8 Civ. Proc. Rep. 252; Mark v. City of Buffalo, 87 N. Y. 184, 189; Rothery v. N. Y. Rubber Co., 90 id. 30, 32.)
The item should be disallowed, with ten dollars costs of motion to abide event.